significant index no a department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep je la fo fl s s in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this letter also constitutes notice that we have modified the conditions set forth in our letter of date for the waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the company has a december to november fiscal_year the company had negative earnings for the fiscal years ended date and date and de minimus positive earnings for the fiscal_year ended date however the company reports negative earnings for the first two quarters of the fiscal_year ending date in addition working_capital was negative at the end of the fiscal years ended date date and date net sales have also shown a general decline over the last three fiscal years and the company is currently operating pincite capacity utilization in response to the aforementioned financial difficulties the company has developed a strategy that aggressively seeks to gain market share in certain areas where the company already has a good reputation but where the company had not previously sought growth because of the company’s excess capacity significant growth is possible without the need for additional capital investments thus if significant sales growth is achieved the company will be able to achieve a return to profitability as of date the value of the assets of the plan was equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date shall be timely made within the meaning of sec_412 of the code without a waiver being granted for such years the waiver of the minimum_funding_standard for the plan_year ended date shall be secured within twelve months of the date of this letter in a manner acceptable to the pension_benefit_guaranty_corporation lf these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date which was transmitted by facsimile please note that nothing in this letter precludes a request for a modification of these conditions please also note that should such a request be made a new user_fee will be required and that the facts and circumstances at the time of such request as well as the facts and circumstances at the time of the initial request will be examined your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company to increase the liabilities of those plans or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this letter also modifies our ruling letter dated date granting a conditional waiver for the plan_year ended date under the term of the date letter the waiver for the plan_year ended date was subject_to the condition that the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date were to be timely made as defined in sec_412 of the code without a waiver being granted for such years the company did not satisfy that condition accordingly our letter of date is modified to read as follows the contributions required to satisfy the minimum_funding_standard for the plan_year ending date are to be timely made as defined in sec_412 of the code without a waiver being granted for such year this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in be furnished to the enrolled_actuary for the plan a copy of this letter should if you have any questions on this ruling letter please contact sincerely carol d gold director employee_plans
